UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-7939


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANYA LEE JACKSON,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00902-TLW-1)


Submitted:   June 24, 2010                  Decided:   June 29, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anya Lee Jackson, Appellant Pro Se.   Rose Mary Sheppard Parham
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anya Lee Jackson appeals the district court’s order

denying   Jackson’s     18    U.S.C.       § 3582(c)    (2006)       motion    for

reduction of sentence.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.        United States v. Jackson, No. 4:07-cr-

00902-TLW-1 (D.S.C. filed June 30, 2009; entered July 1, 2009).

We   dispense   with   oral   argument      because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2